DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 1, respectively, of U.S. Patent No. 11,229,081. Although the claims at issue are not identical, they are a slightly broader version of the ‘081 claims wherein the differences are not patentably distinct from each other:

Claim 1
‘081 Claim 1
A method for performing, by a user equipment (UE), a beam failure recovery in a wireless communication system, the method comprising: 5receiving, from a base station (BS), configuration information related to a beam failure recovery request, wherein the configuration information includes information for a plurality of resources; 
A method for performing, by a user equipment (UE), a beam failure recovery in a wireless communication system, the method comprising: receiving, from a base station (BS), configuration information related to a beam failure recovery request, wherein the configuration information includes information for a plurality of resources,
receiving, from the BS, a reference signal (RS) used for a beam measurement, wherein the RS is based on a Synchronization Signal block (SS block) or a Channel State 10Information-Reference Signal (CSI-RS); and 
receiving, from the BS, a reference signal (RS) used for a beam measurement, wherein the RS is based on a Synchronization Signal block (SS block) or a Channel State Information- Reference Signal (CSI-RS);
based on detection of a beam failure related to the RS, transmitting, to the BS, the beam failure recovery request using a specific resource based on the configuration information, 
based on detection of a beam failure related to the RS, transmitting, to the BS, the beam failure recovery request using a specific resource based on the configuration information; and
wherein the specific resource, which is used for transmitting the beam failure 15recovery request, is one of the plurality of resources determined based on a state related to the beam failure, 
wherein the specific resource, which is used for transmitting the beam failure recovery request, is one of the plurality of resources determined based on a state related to the beam failure,
wherein the state related to the beam failure is determined as a first state or a second state based on a threshold included in the configuration information, 
wherein the state related to the beam failure is determined as a first state or a second state based on a threshold related to the specific condition,
wherein, based on that at least one beam of one or more beams related to the RS 20is determined to be available in association with the beam failure recovery, the state related to the beam failure is determined as the first state and the beam failure recovery request is transmitted using a non-contention based PRACH resource, and 
wherein, based on that at least one beam of the one or more beams related to the RS is determined to be available in association with the beam failure recovery, the state related to the beam failure is determined as the first state, Page : 3 of 11 wherein, based on that the state related to the beam failure is determined as the first state, the beam failure recovery request is transmitted using the non-contention based PRACH resource, and
wherein, based on that at least one beam of the one or more beams related to the RS is determined to be not available in association with the beam failure recovery, the 25state related to the beam failure is determined as the second state and the beam failure recovery request is transmitted using a contention based PRACH resource.
wherein, based on that the state related to the beam failure is determined as the second state, the beam failure recovery request is transmitted using the contention based PRACH resource.


	RE Claim 4, See ‘081 Claim 3.
	RE Claim 7, See ‘081 Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang).

	RE Claim 1, Zhang discloses a method for performing, by a user equipment (UE), a beam failure recovery in a wireless communication system (See Zhang – Summary; FIG 10), the method comprising: 
	5receiving, from a base station (BS), configuration information related to a beam failure recovery request (See Zhang Summary; [0054]-[0055] – UE being configured by BS for response to beam failure), wherein the configuration information includes information for a plurality of resources (See Zhang Summary; [0054]-[0055] – configuring PRACH resources); 
	receiving, from the BS, a reference signal (RS) used for a beam measurement, wherein the RS is based on a Synchronization Signal block (SS block) or a Channel State 10Information-Reference Signal (CSI-RS) (See Zhang [0030], [0039], [0050] – i.e. CSI-RS); and 
	based on detection of a beam failure related to the RS, transmitting, to the BS, the beam failure recovery request using a specific resource based on the configuration information (See Zhang Summary; [0005]-[0007] – beam failure recovery process using resources based on configuration information), 
	wherein the specific resource, which is used for transmitting the beam failure 15recovery request, is one of the plurality of resources determined based on a state related to the beam failure (See Zhang Summary; [0005]-[0007] – based on quality of candidate beam), 
	wherein the state related to the beam failure is determined as a first state or a second state based on a threshold included in the configuration information (See Zhang Summary; [0005]-[0007], [0051] – based on whether candidate beam quality is above or below configurable threshold), 
	wherein, based on that at least one beam of one or more beams related to the RS 20is determined to be available in association with the beam failure recovery, the state related to the beam failure is determined as the first state and the beam failure recovery request is transmitted using a non-contention based PRACH resource (See Zhang Summary; [0005]-[0007] – using contention-free PRACH resources if there are candidate beams with quality above threshold), and 
	wherein, based on that at least one beam of the one or more beams related to the RS is determined to be not available in association with the beam failure recovery, the 25state related to the beam failure is determined as the second state and the beam failure recovery request is transmitted using a contention based PRACH resource (See Zhang Summary; [0005]-[0007] – using contention-based PRACH resources if there are no candidate beams with quality above threshold).

	RE Claim 2, Zhang discloses a method, as set forth in claim 1 above, wherein the threshold included in the configuration information is based on a specific value related to a reception of the RS (See Zhang Summary; [0005]-[0007] – based on measured reception quality of reference signal candidate beams).

	RE Claim 4, Zhang discloses a user equipment (UE) for performing a beam failure recovery in a wireless communication system (See Zhang Summary; FIG 10), the UE comprising: 
	a radio frequency (RF) module is configured to transmit and receive a radio signal (See Zhang FIG 10); 
	a processor functionally connected with the RF module (See Zhang FIG 10); and 
	10a memory connected to the processor and storing instructions that (See Zhang FIG 10), when executed by the processor, configure the processor to perform operations comprising: 
	receiving, from a base station (BS), configuration information related to a beam failure recovery request (See Zhang Summary; [0054]-[0055] – UE being configured by BS for response to beam failure), wherein the configuration information includes information for a plurality of resources (See Zhang Summary; [0054]-[0055] – configuring PRACH resources); 
	15receiving, from the BS, a reference signal (RS) used for a beam measurement, wherein the RS is based on a Synchronization Signal block (SS block) or a Channel State Information-Reference Signal (CSI-RS) (See Zhang [0030], [0039], [0050] – i.e. CSI-RS); and 
	based on detection of a beam failure related to the RS, transmitting, to the BS, the beam failure recovery request using a specific resource based on the configuration 20information (See Zhang Summary; [0005]-[0007] – beam failure recovery process using resources based on configuration information), 
	wherein the specific resource, which is used for transmitting the beam failure recovery request, is one of the plurality of resources determined based on a state related to the beam failure (See Zhang Summary; [0005]-[0007] – based on quality of candidate beam), 
	wherein the state related to the beam failure is determined as a first state or a 25second state based on a threshold included in the configuration information (See Zhang Summary; [0005]-[0007], [0051] – based on whether candidate beam quality is above or below configurable threshold), 
	wherein, based on that at least one beam of one or more beams related to the RS is determined to be available in association with the beam failure recovery, the state related to the beam failure is determined as the first state and the beam failure recovery request is transmitted using a non-contention based PRACH resource (See Zhang Summary; [0005]-[0007] – using contention-free PRACH resources if there are candidate beams with quality above threshold), and 
	30wherein, based on that at least one beam of the one or more beams related to the RS is determined to be not available in association with the beam failure recovery, the state related to the beam failure is determined as the second state and the beam failure recovery request is transmitted using a contention based PRACH resource (See Zhang Summary; [0005]-[0007] – using contention-based PRACH resources if there are no candidate beams with quality above threshold).

	RE Claim 5¸ Zhang disclose a UE, as set forth in claim 4 above, wherein the threshold included in the configuration information is based on a specific value related to a reception of the RS (See Zhang Summary; [0005]-[0007] – based on measured reception quality of reference signal candidate beams).

	RE Claim 7, Zhang discloses a non-transitory computer-readable media storing instructions that, when executed by a processor (See Zhang FIG 10; Summary), configure the processor to perform operations comprising:
	5receiving, from a base station (BS), configuration information related to a beam failure recovery request (See Zhang Summary; [0054]-[0055] – UE being configured by BS for response to beam failure), wherein the configuration information includes information for a plurality of resources (See Zhang Summary; [0054]-[0055] – configuring PRACH resources); 
	receiving, from the BS, a reference signal (RS) used for a beam measurement, wherein the RS is based on a Synchronization Signal block (SS block) or a Channel State 10Information-Reference Signal (CSI-RS) (See Zhang [0030], [0039], [0050] – i.e. CSI-RS); and 
	based on detection of a beam failure related to the RS, transmitting, to the BS, the beam failure recovery request using a specific resource based on the configuration information (See Zhang Summary; [0005]-[0007] – beam failure recovery process using resources based on configuration information), 
	wherein the specific resource, which is used for transmitting the beam failure 15recovery request, is one of the plurality of resources determined based on a state related to the beam failure (See Zhang Summary; [0005]-[0007] – based on quality of candidate beam), 
	wherein the state related to the beam failure is determined as a first state or a second state based on a threshold included in the configuration information (See Zhang Summary; [0005]-[0007], [0051] – based on whether candidate beam quality is above or below configurable threshold), 
	wherein, based on that at least one beam of one or more beams related to the RS 20is determined to be available in association with the beam failure recovery, the state related to the beam failure is determined as the first state and the beam failure recovery request is transmitted using a non-contention based PRACH resource (See Zhang Summary; [0005]-[0007] – using contention-free PRACH resources if there are candidate beams with quality above threshold), and 
	wherein, based on that at least one beam of the one or more beams related to the RS is determined to be not available in association with the beam failure recovery, the 25state related to the beam failure is determined as the second state and the beam failure recovery request is transmitted using a contention based PRACH resource (See Zhang Summary; [0005]-[0007] – using contention-based PRACH resources if there are no candidate beams with quality above threshold).

	RE Claim 8, Zhang discloses a non-transitory computer-readable media, as set forth in claim 7 above, wherein the threshold included in the configuration information is based on a specific value related to a reception of the RS (See Zhang Summary; [0005]-[0007] – based on measured reception quality of reference signal candidate beams).

Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477